Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 9-10, 14 and 22 are all the claims for this application.
2.	Claim 22 is amended in the Response of 2/28/2022.
3.	Claims 9-10, 14 and 22 are all the claims under examination. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
4.	The rejection of Claims 9-10, 14 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 9-10, 14 and 22 for the recitations “(SEQ ID NOs: 27 to 33)” and “(SEQ ID NOs: 23 to 26)” in Claim 22 is withdrawn. Applicants have amended the claims to remove the parentheses to clarify the text in association with the framework regions.
	b) The rejection of Claims 9-10, 14 and 22 for the recitation set forth in element (a) of Claim 22 which does not indicate the genus/species origin for the VH domain is withdrawn. Applicants have amended element (a) of Claim 22 to clarify that the framework regions are human in origin.
	c) The rejection of Claims 9-10, 14 and 22 for failing to include a VH domain framework region IV much less the origin of the domain in element a) of Claim 22 is withdrawn. Applicants have amended the claims to include the VH framework region IV being of human origin.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: The present invention for an isolated antibody or fragment comprises a) antibody light chain VL framework regions I to III from Vκ and framework region IV from Vλ and b) antibody heavy chain VH framework regions I to III from VH domain subfamily of VH1A, VH1B, VH2, VH3, VH3, VH4, VH5 and VH6 and a human framework region IV, where the VL comprises rabbit or rodent CDR1-3 and where the combination of elements yields high stability and reduced aggregation propensity. 
	The sequence combinations in the recombinant antibody format as claimed are free from the art and supported by the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 9-10, 14 and 22 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643